BRIO KELL, C. J.
— The original bill in any of its aspects, is wanting in equity, and there was no error in sustaining the demurrers and dissolving the injunction. The payment of the money due from Knabe, as administrator of Silva, to Rice to Scott & Knabe, by the consent and direction of Rice, was a satisfaction of the *519claim of Rice against Knabe as administrator: It was the equivalent of a payment to Rice directly and personally ; and was as available to Knabe, on the rendition of the decree in the court of probate on the final settlement of his administration, as would have been the receipt or release of Rice. The only difference was in the mode of proof of the fact of payment, and that does not change or affect the nature and legal efficacy of the fact itself. It is not now an open question, that the decrees of the court of probate, in the exercise of its jurisdiction, ai’eof equal dignity with the judgments of courts of law, and as conclusive, not only of the facts actually litigated and decided, but of all facts necessarily involved in their rendition ; and a court of equity will not re-open them in the absence of special equities which would justify re-opening the judgments of courts of law. Otis v. Dargan, 53 Ala. 178 ; Waring v. Lewis, 53 Ala. 615. There is no fraud, accident, no act of Rice alleged, which prevented Knabe from interposing the payment he had made as a defense, in the court of probate. If the payment was in fact made, and he has lost'the benefit of it, the loss is attributable only to his own fault or neglect, and á court of equity is powerless to relieve the negligent.
Affirmed.